DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

103 Rejections Withdrawn
The rejection of claims 70-94 under 35 USC 103, outlined in the previous Office Action, is withdrawn.  In light of inventor’s amendments and arguments, the rejection is reformulated below.  

Claim Rejections - 35 USC § 103, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 70-94 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/028265 A1, cited in the IDS (and filed in the US on 08/18/2014 as PCT/US2014/051562).  
	For clarity of the record, the examiner notes that the term lauric arginate ethyl ester refers to the salt (specification page 12, [0095]).
	Inventor teaches an antimicrobial composition comprising (a) lauric arginate ethyl ester; (b) hydrogen peroxide; and (c) at least one of a set of 6 classes of additional ingredients: a selected antimicrobial; an acidulant (i.e. a pH modifying agent); a film-forming agent; a potentiator; a systemic acquired resistance inducer; and an oxidant (claim 70).  Dependent claim 71 teaches a carrier.  Dependent claims 72-74 teach lauric arginate ethyl ester (claim 72) and peroxide (claim 73) concentrations and their weight ratio (claim 74).  Dependent claim 75 teaches a set of additional ingredients: a stabilizing agent, a sequestering agent, a hydrotrope, a thickening agent, a gelling agent, a foaming agent, an antibrowning agent, an essential oil, an antioxidant, a foaming inhibitor, a surfactant, a coupling agent, a buffering agent, a corrosion inhibitor, 

	As previously outlined, WO 2016/028265 A1 teaches a particular mouthwash composition comprising inter alia ethyl lauroyl arginate HCl, hydrogen peroxide, a carrier, surfactants, sweeteners and a humectant/thickening agent(s) as a working example (page 14, Table 1, entry ELA w/H2O2).  The carrier is demineralized water in an amount sufficient to reach 100%.  The humectant/thickening agents are glycerin and sorbitol – both ubiquitously used in the pharmaceutical arts as inter alia thickening 
The specification further teaches various ranges of lauric arginate ethyl ester (page 7, [0034]) and of peroxide (page 8, [0040]).  
The prior art composition is also explicitly taught as a mouthwash in the body of the specification (page 6, [0027]).  Thus, the reference teaches a method of disinfecting a surface (e.g. a tooth - a hard, porous surface; the tissues of the mouth - human skin).  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  
In addition to the working example outlined above, the specification of WO 2016/028265 A1 more broadly teaches that the prior art oral care composition may comprise additional ingredients which may include, but are not limited to, diluents, pH modifying agents, surfactants, foam modulators, humectants, sweeteners, flavorants, antioxidants, sources of fluoride ions, anti-hypersensitive agents, and mixtures thereof (page 9, [0042]).  The reference teaches that the flavorants may be any of a variety of essential oils (page 10, [0048]).  (Essential oils appear as additional ingredients in instant claim 75.)  With respect to the pH modifying agent, note that the instant specification equates the terms “acidulant” and “pH adjusting agent” (instant specification page 42, [00127]).  Thus, the instant term “acidulant” is functionally equivalent to the prior art term “pH modifying agent.”  
All of these classes of additional ingredients are, of course, simply conventional ingredients in antimicrobial oral care or mouthwash formulations.  (Note that a reference In re Myers, 410 F.2d 420, 424, 161 USPQ 668, 671 (CCPA 1969).)  

Inventor principally distinguishes over the prior art in that classes and concentrations of convention ingredients in oral care compositions, i.e. in addition to the two principal ingredients lauric acid ethyl ester and hydrogen peroxide, are explicitly taught.  However, as the cited prior art makes explicitly clear, a variety of conventional additional ingredients are contemplated.  Note that it is well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches to a person of ordinary skill in the art.  In re Boe, 355 F2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Chapman, 357 F2d 418, 148 USPQ 711 (CCPA 1966): In re Meinhardt, 392 F2d 273, 157 USPQ 270, 272 (CCPA 1968); In re Lamberti, 545 F2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983).  Note also that (a) even if selection is required from various lists of components to form a variety of effective combinations, the disclosure of a multitude of effective combinations does not render any particular combination less obvious.  Merck & Co. v. Biocraft Labs., Inc., 874 F.2d. 804, 807 (Fed. Cir. 1989); and (b) it is well settled that it is a matter of obviousness for one of ordinary skill to select a particular component from among many disclosed by the prior art, as long as it is taught that the selection will result in the disclosed effect.  In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  That is, inventor’s explicit teachings as to concentrations, absent unexpected results, represent nothing more than the routine optimization of sets of conventional ingredients in oral care compositions.  
In short, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found the instant antimicrobial composition comprising lauric acid ethyl ester, peroxide and an acidulant, and its method of use, obvious given the teachings of WO 2016/028265 A1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/20/2021